
	
		I
		111th CONGRESS
		1st Session
		H. R. 3994
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Engel (for
			 himself and Mrs. Schmidt) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a program to reduce injuries and deaths
		  caused by cellphone use and texting while driving.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Distracted
			 Driving Prevention Act of 2009.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Distracted driving incentive grants.
					Sec. 3. Distracted driving national education
				program.
					Sec. 4. Research and data collection.
					Sec. 5. Research program.
					Sec. 6. FCC report on distracted driving
				technology.
					Sec. 7. Provision of information to States.
					Sec. 8. Commercial motor vehicles and school buses.
					Sec. 9. Funding.
				
			2.Distracted
			 driving incentive grants
			(a)In
			 GeneralChapter 4 of title 23, United States Code, is amended by
			 adding at the end the following:
				
					413.Distracted
				driving incentive grants
						(a)In
				GeneralThe Secretary shall make a grant under this section to
				any State that enacts and implements a statute that meets the requirements of
				subsections (b) and (c) of this section.
						(b)Prohibition on
				Texting While DrivingA State statute meets the requirements of
				this subsection if the statute—
							(1)prohibits the use
				of a personal wireless communications device by a driver for texting while
				driving;
							(2)makes violation of
				the statute a primary offense;
							(3)establishes—
								(A)a minimum fine for
				a first violation of the statute; and
								(B)increased fines
				for repeat violations; and
								(4)provides increased
				civil and criminal penalties than would otherwise apply if a vehicle accident
				is caused by a driver who is using such a device in violation of the
				statute.
							(c)Prohibition on
				Handheld Cellphone Use While DrivingA State statute meets the
				requirements of this subsection if the statute—
							(1)prohibits a driver
				from holding a personal wireless communications device to conduct a telephone
				call while driving;
							(2)allows the use of
				hands-free devices that enable a driver, other than a driver who has not
				attained the age of 18, to initiate, conduct, or receive a telephone call
				without holding the device;
							(3)makes violation of
				the statute a primary offense;
							(4)requires
				distracted driving issues to be tested as part of the State driver’s license
				examination;
							(5)establishes—
								(A)a minimum fine for
				a first violation of the statute; and
								(B)increased fines
				for repeat violations; and
								(6)provides increased
				civil and criminal penalties than would otherwise apply if a vehicle accident
				is caused by a driver who is using such a device in violation of the
				statute.
							(d)Permitted
				ExceptionsA statute that meets the requirements of subsections
				(b) and (c) may provide exceptions for—
							(1)use of a personal
				wireless communications device by a driver to contact emergency
				services;
							(2)manipulation of
				such a device by a driver to activate, deactivate, or initialize the hands-free
				functionality of the device;
							(3)use of a personal
				wireless communications device by emergency services personnel while operating
				an emergency services vehicle and engaged in the performance of their duties as
				emergency services personnel; and
							(4)use of a device by
				an individual employed as a commercial motor vehicle driver, or a school bus
				driver, within the scope of such individual’s employment if such use is
				permitted under the regulations promulgated pursuant to section 31152 of title
				49.
							(e)Grant
				YearThe Secretary shall make a grant under this section to a
				State in any year in which the State—
							(1)enacts a law that
				meets the requirements of subsections (b) and (c) before July 1; or
							(2)maintains a
				statute, that meets the requirements of subsections (b) and (c), enacted in a
				previous year that is in effect through June 30th of the grant year.
							(f)Disbursement and
				ApportionmentGrants to qualifying States shall be disbursed
				after July 1 each year according to the apportionment criteria of section
				402(c).
						(g)Use of Grant
				FundsA State that receives a grant under this section—
							(1)shall use at least
				50 percent of the grant—
								(A)to educate and
				advertise to the public information about the dangers of texting or using a
				cellphone while driving;
								(B)for traffic signs
				that notify drivers about the distracted driving law of the State;
								(C)for law
				enforcement of the distracted driving law; or
								(D)for a combination
				of such uses; and
								(2)may use up to 50
				percent of the grant for other projects that improve traffic safety and that
				are consistent with the criteria in section 402(a).
							(h)DefinitionsIn
				this section:
							(1)DrivingThe
				term driving means operating a motor vehicle on a public road,
				including operation while temporarily stationary because of traffic, a traffic
				light or stop sign, or otherwise. It does not include operating a motor vehicle
				when the vehicle has pulled over to the side of, or off, an active roadway and
				has stopped in a location where it can safely remain stationary.
							(2)Hands-free
				deviceThe term hands-free device means a device
				that allows a driver to use a personal wireless communications device to
				initiate, conduct, or receive a telephone call without holding the personal
				wireless communications device.
							(3)Personal
				wireless communications deviceThe term personal wireless
				communications device means a device through which personal wireless
				services (as defined in section 332(c)(7)(C)(i) of the
				Communications Act of 1934 (47 U.S.C.
				332(c)(7)(C)(i))) are transmitted. It does not include a global navigation
				satellite system receiver used for positioning, emergency notification, or
				navigation purposes.
							(4)Primary
				offenseThe term primary offense means an offense
				for which a law enforcement officer may stop a vehicle solely for the purpose
				of issuing a citation in the absence of evidence of another offense.
							(5)Public
				roadThe term public road has the meaning given that
				term in section 402(c).
							(6)TextingThe
				term texting means reading from or manually entering data into a
				personal wireless communications device, including doing so for the purpose of
				SMS texting, e-mailing, instant messaging, or engaging in any other form of
				electronic data retrieval or electronic data
				communication.
							.
			(b)Conforming
			 AmendmentThe table of contents for chapter 4 of title 23, United
			 States Code, is amended by adding at the end the following:
				
					
						413. Distracted driving incentive
				grants.
					
					.
			3.Distracted
			 driving national education program
			(a)In
			 GeneralThe Administrator of the National Highway Traffic Safety
			 Administration shall establish and administer a program under which at least 2
			 high-visibility education and advertising campaigns related to distracted
			 driving will be carried out for the purpose specified in subsection (b) for
			 fiscal years 2010 and 2011.
			(b)PurposeThe
			 purpose of an education and advertising campaign under this section shall be to
			 educate the public about the risks associated with distracted driving,
			 including those associated with—
				(1)texting (as
			 defined in section 413(h)(6) of title 23, United States Code) while driving;
			 and
				(2)the use of
			 personal wireless communications devices (as defined in section 413(h)(3) of
			 that title) while driving.
				(c)AdvertisingThe
			 Administrator may use, or authorize the use of, funds available to carry out
			 this section to pay for the development, production, publication, and broadcast
			 of electronic and print media advertising in carrying out traffic safety
			 education and advertising campaigns under this section. The
			 Administrator—
				(1)shall give
			 consideration to advertising directed at non-English speaking populations,
			 including those who listen, read, or watch nontraditional media; and
				(2)may use a portion
			 of the funds available for this program to target local jurisdictions that have
			 enacted laws prohibiting texting or the use of personal wireless communications
			 devices while driving.
				(d)Coordination
			 With StatesThe Administrator may coordinate with the States to
			 carry out the education and advertising campaigns under this section to
			 coincide with high-visibility enforcement of State laws prohibiting texting
			 while driving or the use of personal wireless communications devices while
			 driving.
			(e)Annual
			 EvaluationThe Administrator shall conduct an annual evaluation
			 of the effectiveness of the education and advertising campaigns under this
			 section, and report the results to the Senate Committee on Commerce, Science,
			 and Transportation, and the House of Representatives Committee on Energy and
			 Commerce.
			4.Research and data
			 collection
			(a)In
			 GeneralSection 408(e)(2) of title 23, United States Code, is
			 amended to read as follows:
				
					(2)Data on use of
				electronic devices
						(A)The model data
				elements required under paragraph (1) shall include data elements, as
				determined appropriate by the Secretary, in consultation with the States and
				appropriate elements of the law enforcement community, on the impact on traffic
				safety of the use of electronic devices while driving.
						(B)In order to meet
				the requirements of subparagraph (A), State and local governments shall—
							(i)require that
				official vehicle accident investigation reports include a designated space to
				record whether or not the use of a personal wireless communications device (as
				defined in section 413(h)(3)) was in use at the time of the accident by any
				driver involved in the accident;
							(ii)require that all
				law enforcement officers, as part of a vehicle accident investigation, inquire
				about and record the information required by clause (i); and
							(iii)incorporate the
				information collected under clause (i) into its traffic safety information
				system.
							.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to grants under section 408 of title 23, United States Code, for fiscal
			 years beginning after fiscal year 2010.
			5.Research
			 program
			(a)In
			 GeneralThe Secretary of Transportation shall establish a
			 research program to study distracted driving by passenger and commercial
			 vehicle drivers.
			(b)ScopeThe
			 program shall include studies of—
				(1)driver
			 behavior;
				(2)vehicle
			 technology; and
				(3)portable
			 electronic devices that are commonly brought into passenger or commercial
			 vehicles.
				(c)Research
			 Agreements
				(1)In
			 generalIn carrying out this section the Secretary may grant
			 research contracts to non-governmental entities to study distracted
			 driving.
				(2)LimitationsThe
			 Secretary may not grant a research contract under this section to any person
			 that produces or sells—
					(A)electronic
			 equipment that is used in vehicles;
					(B)portable
			 electronic equipment commonly brought into passenger or commercial vehicles;
			 or
					(C)passenger or
			 commercial vehicles.
					6.FCC report on
			 distracted driving technologyWithin 180 days after the date of enactment
			 of this Act, the Federal Communications Commission shall submit a report to the
			 Senate Committee on Commerce, Science, and Transportation and the House of
			 Representatives Committee on Energy and Commerce that identifies—
			(1)data the
			 Commission can collect and analyze that will assist in understanding and
			 reducing the problem of distracted driving involving the use of personal
			 communications devices;
			(2)existing and
			 developing wireless communications technology that may be used to reduce
			 problems associated with distracted driving; and
			(3)existing authority
			 that the Commission may use to assist in reducing those problems.
			7.Provision of
			 information to StatesSection
			 30105 of title 49, United States Code, shall not apply to providing
			 Government-sponsored research and highway safety data, or providing technical
			 assistance, relating to legislative proposals addressing the dangers or
			 potential dangers of—
			(1)texting while
			 driving a passenger vehicle, school bus, or commercial vehicle; or
			(2)the use of
			 personal wireless communications devices (as defined in section 413(h)(3) of
			 title 23, United States Code) while driving a passenger vehicle, school bus, or
			 commercial vehicle.
			8.Commercial motor
			 vehicles and school buses
			(a)In
			 GeneralSubchapter III of chapter 311 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					31152.Regulation of
				the use of distracting devices in commercial motor vehicles and school
				buses
						(a)In
				GeneralNo later than 1 year after the enactment of the
				Distracted Driving Prevention Act of 2009, the Secretary of Transportation
				shall prescribe regulations on the use of electronic or wireless devices,
				including cell phones and other distracting devices, by an individual employed
				as the operator of—
							(1)a commercial motor
				vehicle while that individual is engaged in the performance of such
				individual’s duties as the operator of the commercial motor vehicle; or
							(2)a school bus (as
				defined in section 30125(a)(1)) that is a commercial motor vehicle (as defined
				in section 31301(4)(A)) while that individual is engaged in the performance of
				such individual’s duties as the operator of the school bus.
							(b)Basis for
				RegulationsThe Secretary shall base the regulations required by
				subsection (a) on accident data analysis, the results of ongoing research, and
				other information, as appropriate.
						(c)Prohibited
				UseThe Secretary shall prohibit the use of such devices in
				circumstances in which the Secretary determines that their use interferes with
				the driver’s safe operation of a school bus or commercial motor vehicle.
						(d)Permitted
				UseUnder the regulations, the Secretary may permit the use of a
				device, the use of which is prohibited under subsection (c), if the Secretary
				determines that such use is necessary for the safety of the driver or the
				public in emergency
				circumstances.
						.
			(b)Conforming
			 AmendmentThe table of contents for chapter 311 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 31151 the following:
				
					
						31152. Regulation of the use of
				distracting devices in commercial motor vehicles and school
				buses.
					
					.
			9.FundingSection 2001(a) of Public Law 109–59 is
			 amended—
			(1)by striking
			 and in paragraph (4);
			(2)by striking
			 2009. in paragraph (4) and inserting 2009, $94,500,000
			 for fiscal year 2010, and $94,500,000 for fiscal year 2011. If any amount of
			 the funds authorized by this paragraph has not been allocated to States meeting
			 the criteria of section 406 of title 23, United States Code, by July 1 of a
			 fiscal year beginning after fiscal year 2009, the unallocated amount shall be
			 allocated to States meeting the criteria of section 413 of that title.;
			 and
			(3)by redesignating
			 paragraph (11) as paragraph (12) and inserting after paragraph (10) the
			 following:
				
					(11)Distracted
				driving programFor carrying out section 3 of the Distracted
				Driving Prevention Act of 2009, $30,000,000 for each of fiscal years 2010 and
				2011.
					.
			
